Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 1 of 12




                Exhibit F
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 2 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 3 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 4 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 5 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 6 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 7 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 8 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 9 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 10 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 11 of 12




                   USG-CONFIDENTIAL
Case 1:17-cr-00548-PAC Document 111-6 Filed 07/03/19 Page 12 of 12




                   USG-CONFIDENTIAL
